AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
In accord with the judgment and direction of the Alabama Supreme Court entered January 3, 1992, 605 So.2d 1175, the judgment of this court heretofore entered August 30, 1991 in this case, 587 So.2d 420, is set aside and the petition for writ of mandamus filed in this court is hereby denied.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
WRIT DENIED.
All the Judges concur.